 

Exhibit 10.3

 

﻿

 

 

PAGARÉ

E.U.A. $307,035.50 Dólares

 

PROMISSORY NOTE

U.S.A. $307,035.50  Dollars

﻿

 

 

El suscrito, en nombre y representación de SIGMATRON INTERNATIONAL, INC. (la
“SUSCRIPTORA”), por este PAGARÉ promete incondicionalmente pagar a la orden de
ENGENCAP FIN, S.A. DE C.V., SOFOM, E.N.R. (el “TENEDOR”), la suma principal de
EUA$307,035.50 Dólares (Trescientos Siete Mil Treinta y Cinco 50/100 Dólares,
moneda de curso legal de los Estados  Unidos  de América)  (“Dólares”), de
conformidad con los términos que se establecen a continuación.

 

The undersigned, by and on behalf of SIGMATRON INTERNATIONAL, INC (the “MAKER”),
hereby unconditionally promises to pay to the order of ENGENCAP FIN, S.A. DE
C.V., SOFOM, E.N.R. (“HOLDER”), the principal sum of
US$307,035.50   Dollars (Three  hundred seven  thousand  thirty  five 50/100
Dollars, lawful currency of the United States of America) (“Dollars”), lawful
currency of the United States of America (“Dollars”), in accordance with the
terms hereinafter set forth.

 

 

 

Sujeto a las demás disposiciones del presente, la suma principal de este PAGARÉ
será pagadera en 20 (Veinte) amortizaciones trimestrales consecutivas, en las
cantidades y fechas que se establecen a continuación (cada una en lo sucesivo
una “Fecha de Pago de Principal”).

 

Subject to the other provisions hereof, the principal amount of this PROMISSORY
NOTE shall be payable in 20 (Twenty) consecutive quarterly instalments, in the
amounts and on the dates specified herein below (each referred hereinafter as a
“Principal Payment Date”):

﻿

 

 

﻿

﻿

 

 

 

 

 

 

Número de
Pago

Fecha de Pago
(mm/d/aaaa)

Monto de
Principal

 

Payment
Number

Principal
Payment Date
(mm/d/yyyy)

Principal Amount
Payable

1

2/1/2018

$15,351.78 

 

1

2/1/2018

$15,351.78 

2

5/1/2018

$15,351.78

 

2

5/1/2018

$15,351.78

3

8/1/2018

$15,351.78

 

3

8/1/2018

$15,351.78

4

11/1/2018

$15,351.78

 

4

11/1/2018

$15,351.78

5

2/1/2019

$15,351.78

 

5

2/1/2019

$15,351.78

6

5/1/2019

$15,351.78

 

6

5/1/2019

$15,351.78

7

8/1/2019

$15,351.78

 

7

8/1/2019

$15,351.78

8

11/1/2019

$15,351.78

 

8

11/1/2019

$15,351.78

9

2/1/2020

$15,351.78

 

9

2/1/2020

$15,351.78

10

5/1/2020

$15,351.78

 

10

5/1/2020

$15,351.78

11

8/1/2020

$15,351.78

 

11

8/1/2020

$15,351.78

12

11/1/2020

$15,351.78

 

12

11/1/2020

$15,351.78

13

2/1/2021

$15,351.78

 

13

2/1/2021

$15,351.78

14

5/1/2021

$15,351.78

 

14

5/1/2021

$15,351.78

15

8/1/2021

$15,351.78

 

15

8/1/2021

$15,351.78

16

11/1/2021

$15,351.78

 

16

11/1/2021

$15,351.78

17

2/1/2022

$15,351.78

 

17

2/1/2022

$15,351.78

18

5/1/2022

$15,351.78

 

18

5/1/2022

$15,351.78

19

8/1/2022

$15,351.78

 

19

8/1/2022

$15,351.78

20

11/1/2022

$15,351.78

 

20

11/1/2022

$15,351.78

﻿





1/5   

--------------------------------------------------------------------------------

 

 

Exhibit 10.3

 



﻿

 

 

Adicionalmente, la SUSCRIPTORA promete pagar incondicionalmente el primer Día
Hábil (según dicho término se define más adelante) de cada Periodo de Intereses
(según dicho término se define más adelante) y hasta la fecha en que el saldo
insoluto de este PAGARÉ sea pagado al TENEDOR a su satisfacción, intereses
ordinarios sobre el saldo principal insoluto de este PAGARÉ por cada Periodo de
Interés, a una tasa de interés anual (la “Tasa Efectiva”) equivalente a 7.35%
(Siete punto tres cinco puntos porcentuales), más los impuestos que, en su caso,
se generen. Los intereses ordinarios pagaderos bajo este Pagaré serán calculados
con base en un año de 360 (trescientos sesenta) días y por meses de 30 (treinta)
días, independientemente del número de días efectivamente transcurridos.

 

Additionally, MAKER unconditionally promises to pay interest on the first
Business Day (as defined below) of each Interest Period (as defined below) and
until the full payment of the principal amount thereof is made at HOLDER’s
complete satisfaction, at the per annum interest rate (the “Effective Rate”)
equal to 7.35% (seven point three five index points), plus any applicable tax.
Ordinary interest shall be computed on the basis of a year of 360 (three hundred
and sixty) days and months of 30 (thirty) days, regardless of the number of
calendar days effectively elapsed.

 

 

 

Para los efectos del presente PAGARÉ, el término “Periodo de Interés” significa:
(a) inicialmente el periodo que comience en la fecha de suscripción del presente
PAGARÉ y termine el 1 de noviembre de 2017; y (b) posteriormente, cada periodo
que inicie el día siguiente al último día del Período de Interés inmediato
anterior y que termine 3 (tres) meses calendario después de dicha fecha; en el
entendido que siempre que el último día de cualquier Período de Interés ocurra
en un día distinto a un Día Hábil, el último día de dicho Período de Interés se
extenderá al Día Hábil inmediato siguiente y ningún Periodo de Interés vencerá
después de la última Fecha de Pago de Principal.

 

For purposes of this PROMISSORY NOTE, the term “Interest Period” shall mean: (a)
initially, the period commencing on the date of subscription of this PROMISSORY
NOTE and ending on November 1st, 2017; and (b) subsequently, each period
commencing on the next day of the preceding Interest Period and shall end 3
(three) calendar months thereafter; provided, further, that, whenever the last
day of any Interest Period would occur on a day other than a Business Day, the
last day of such Interest Period shall occur on the next Business Day and no
Interest Period shall end after the last Principal Payment Date.

 

 

 

En el caso de que la SUSCRIPTORA no pagase el principal y/o intereses sobre este
PAGARÉ a su vencimiento, la SUSCRIPTORA pagará, a la vista, adicionalmente al
interés ordinario pagadero a la Tasa Efectiva, intereses moratorios sobre el
monto del principal insoluto, desde el día siguiente a la fecha de vencimiento
del pago no cubierto y hasta el día del pago de éste en su totalidad, a una tasa
de interés equivalente al resultado de sumar la Tasa Efectiva más 4% (cuatro
puntos porcentuales) anual.

 

In the event MAKER should fail to pay any amount of principal and/or interest
hereof when due, MAKER shall pay, on demand, in addition to the ordinary
interest at the Effective Rate, overdue interest on the outstanding principal
amount from the day following the maturity date of the unpaid amortization
thereof until payment thereof in full, equal to the sum of the Effective Rate
plus 4% (four percentage points) yearly.

 

 

 

Los intereses moratorios a que se refiere este PAGARÉ se computarán sobre la
base de un año de 360 (trescientos sesenta) días por el número de días
calendario efectivamente transcurridos.

 

Overdue interest hereunder shall be computed on the basis of a year of 360
(three hundred and sixty) days for the number of calendar days effectively
elapsed.

 

 

 



2/5   

--------------------------------------------------------------------------------

 

 

Exhibit 10.3

 

La suma principal de este PAGARÉ y los intereses correspondientes al mismo se
pagarán al TENEDOR antes de las 11:00 a.m. (hora de la Ciudad de México)
mediante depósito en la cuenta número 36358055 ABA 021000089, SWIFT CITIUS33
mantenida en Citibank NY, en Dólares, moneda de los Estados Unidos de América,
en fondos disponibles el mismo día, libres de y sin deducción alguna por
cualesquiera cargas y retenciones y accesorios con respecto a las mismas o en
cualquier otra cuenta o lugar que el TENEDOR del PAGARÉ indiquen por escrito con
cuando menos cinco (5) Días Hábiles de anticipación.    Según se utiliza en este
PAGARÉ, el término “Día Hábil” significa el día del año en que los bancos en el
Estado de Nueva York, Estados Unidos de América, o en la Ciudad de México, no
sean requeridos o estén autorizados a cerrar

 

The principal amount hereof and interest thereon shall be payable to HOLDER than
11:00 a.m. (Mexico City time) through deposit to account number 36358055 ABA
021000089, SWIFT CITIUS33 in Citibank NY, in Dollars lawful currency of the
United States of America and in same day funds, free and clear of and without
deduction for any and all charges and withholdings and all liabilities with
respect thereto or in the location or bank account that HOLDER may notifiy in
writing at least with 5 (five) Business Days in advance.    As used in this
PROMISSORY NOTE, the term “Business Day” means a day of the year on which the
banks in the State of New York, United States of America and in Mexico City,
Mexico, are not required or authorized to close.

 

 

 

Para los efectos del artículo 128 de la Ley General de Títulos y Operaciones de
Crédito de los Estados Unidos Mexicanos, la SUSCRIPTORA irrevocablemente
extiende el plazo para presentación de este PAGARÉ hasta 2 (dos) años después de
la última Fecha de Pago de Principal, en el entendido que, dicha extensión no
impedirá la presentación de este PAGARÉ con anterioridad a dicha fecha.

 

For purposes of Article 128 of the General Law on Negotiable Instruments and
Credit Transactions of the United Mexican States, MAKER hereby irrevocably
extends the presentment date of this PROMISSORY NOTE until 2 (two) years after
the last Payment Date, provided that such extension shall not limit HOLDER’s
right to present this PROMISSORY NOTE prior to such date.

 

 

 

El presente PAGARÉ se considerará emitido conforme a las leyes de los Estados
Unidos Mexicanos y para todos los fines se interpretará de acuerdo con las leyes
de los Estados Unidos Mexicanos salvo que se inicie una acción en los
Estados Unidos de América, en cuyo caso serán aplicables las leyes del Estado de
Nueva York, Estados Unidos de América.

 

This PROMISSORY NOTE shall be deemed to be made under the laws of the United
Mexican States and for all purposes shall be construed in accordance with the
laws of the United Mexican States, unless an action is brought in the United
States of America, and in such event, the applicable law shall be that of New
York, New York, United States.

﻿

 

 

Para cualquier acción o procedimiento derivado de o relativo al presente PAGARÉ,
la SUSCRIPTORA y el TENEDOR, se someten expresamente a la jurisdicción de los
tribunales competentes de la Ciudad de México o a los tribunales competentes de
la Ciudad de Nueva York, Estado de Nueva York, Estados Unidos de América, y
renuncian, de manera expresa e irrevocable, a cualquier otra jurisdicción que
pudiere corresponderles en virtud de sus domicilios presentes o futuros, la
ubicación de sus bienes o por cualquier otra razón. La SUSCRIPTORA y el TENEDOR
renuncian de manera expresa e irrevocable a cualquier objeción actual o futura
que pudieran tener respecto de las leyes y los tribunales antes mencionados,
siendo estas leyes las únicas aplicables y estos tribunales los foros únicos y
exclusivos para oír y desahogar cualquier procedimiento judicial.

 

In any action or proceeding arising out of or relating to this PROMISSORY NOTE,
the MAKER and the HOLDER, hereby explicitly submit themselves to the
jurisdiction of the competent courts of Mexico City, or to the competent courts
sitting in New York City, State of New York, United States, waving, expressly
and irrevocably, to any other jurisdiction that may correspond to them by virtue
of their present or future domiciles, the location of their property or by any
other reason. The MAKER and the HOLDER hereto irrevocably waive any objection
which such parties might now or hereafter have to the above-named courts being
nominated as the exclusive forum to hear and determine any such proceedings.

 

 

 

 

﻿

 

 





3/5   

--------------------------------------------------------------------------------

 

 

Exhibit 10.3

 

﻿

La SUSCRIPTORA por el presente irrevocablemente designa a Ablemex, S.A. de C.V.;
Digital Appliance Controls de México, S.A. de C.V. y Standard Components de
México, S.A. (conjuntamente denominados el “Agente de Proceso”), con domicilios
en Hacienda del Colorado, No. 21603 T-1 Col. Parque Industrial Presidentes,
Tijuana, B.C. México, 22215; Miguel de Cervantes No. 151, Complejo Industrial
Chihuahua, Chih, México, 31136, y Carretera Presa la Amistad Km. 605 y Camino a
Santa Eulalia, Parque Industrial Amistad, Cd. Acuña, Coah. Mexico, 26230,
respectivamente, como sus agentes para servicio de proceso, para que
indistintamente cualquiera de ellos a través de sus apoderados y en forma
individual, reciban en nombre y representación de la SUSCRIPTORA, la entrega de
notificaciones, presentaciones para pago, requerimientos de pago, citatorios,
actuaciones judiciales y extrajudiciales, así como también emplazamientos en los
Estados Unidos Mexicanos, siempre en relación con el presente PAGARÉ. La
SUSCRIPTORA irrevocablemente designa a cada Agente de Proceso como su verdadero
y legítimo representante legal con poderes generales para pleitos y cobranzas en
términos del primer párrafo del artículo 2554 (dos mil quinientos cincuenta y
cuatro) del Código Civil Federal. El emplazamiento o cualquier notificación que
se requiera realizar a la SUSCRIPTORA, para efectos de preservar los derechos
del TENEDOR de ejercitar una acción o iniciar un procedimiento u obtener la
ejecución de una sentencia en relación con el presente PAGARÉ en cualquier
tribunal en los Estados Unidos Mexicanos, se considerará completado una vez
entregado personalmente a la SUSCRIPTORA o al Agente de Proceso. La SUSCRIPTORA
mantendrá el nombramiento de Agente de Proceso en vigor y efecto o nombrará
cualquier otro representante con el fin que la SUSCRIPTORA tenga en todo momento
un agente procesal para la entrega de emplazamientos y notificaciones en los
Estados Unidos Mexicanos, para los fines arriba estipulados.

 

The MAKER hereby irrevocably appoints and designates Ablemex, S.A. de C.V.;
Digital Appliance Controls de México, S.A. de C.V. and Standard Components de
México, S.A., (collectively hereinafter referred to as the “Process Agent”) with
registered domiciles at en Hacienda del Colorado, No. 21603 T-1   Col. Parque
Industrial Presidentes, Tijuana, B.C. México, 22215; ii) Miguel de Cervantes No.
151, Complejo Industrial Chihuahua, Chih. México, 31136; y Carretera Presa la
Amistad Km. 605 y Camino a Santa Eulalia, Parque Industrial Amistad, Cd. Acuña,
Coah. Mexico, 26230, respectively, as agent for service of process, in order for
any of such entities individually and through its representatives, to receive on
behalf of the MAKER, delivery of notices, presentment for payment, payment
requirements, summons, judicial and non-judicial actions, as well as service of
process in the United Mexican States, always in connection with this PROMISSORY
NOTE. MAKER irrevocably appoints the Process Agent as its true and lawful
attorney-in-fact with general powers of attorney for lawsuit and collections, in
terms of article 2554 (two thousand five hundred and fifty four) of the Federal
Civil Code. Service of process or any other notice that HOLDER requires to
perform for purposes of preserving HOLDER’S right to bring an action or
proceeding or enforcing a judgment in connection with this PROMISSORY NOTE in
any court within the United Mexican States, shall be deemed completed upon
personal delivery to MAKER or to Process Agent. MAKER shall continue said
appointment of Process Agent in full force and effect or appoint another agent
so that the MAKER shall have at all times an agent for service of process for
the above purposes in the United Mexican States.

 

 

 



4/5   

--------------------------------------------------------------------------------

 

 

Exhibit 10.3

 

La SUSCRIPTORA irrevocablemente se obliga, en la medida que sea permitido por la
ley aplicable, a aceptar como efectivo el emplazamiento de cualquiera de los
tribunales anteriormente mencionados en relación con cualquier acción o
procedimiento, mediante la recepción de correo certificado. Nada en el presente
afectará el derecho del TENEDOR para emplazar de cualquier otra manera permitida
por las leyes aplicables o de iniciar procesos legales o de cualquier otra
manera proceder contra la SUSCRIPTORA en el Estado de Nueva York de los Estados
Unidos de América o en los tribunales competentes de los Estados Unidos
Mexicanos. En caso de que se inicie cualquier acción o procedimiento relacionado
con este  pagare ante los tribunales de los Estados Unidos de América, la
SUSCRIPTORA en este acto señala el siguiente como su domicilio para oír y
recibir notificaciones en dicha jurisdicción:

 

MAKER further irrevocably consents, to the extent permitted by law, to the
service of process out of any of the aforementioned courts in any such action or
proceeding by any service of process to be effective upon receipt of registered
mail. Nothing herein shall affect the right of HOLDER to serve process in any
other manner permitted by applicable law or to commence legal proceedings or
otherwise proceed against MAKER in the State of New York, United States of
America or in competent courts of the United Mexican States. In the event any
action or proceeding in connection with this Promissory Note is brought in the
courts of the United States of America, the MAKER hereby designates the
following as its domicile to receive any and all notices within such
jurisdiction in connection herewith:

﻿

 

 

2201 Landmeier Road, Elk Grove Village, IL US 60018;

 

2201 Landmeier Road, Elk Grove Village, IL US 60018;

﻿

 

 

El presente PAGARÉ se suscribe en inglés y en español, siendo ambas versiones
obligatorias para la SUSCRIPTORA y para cualquier otro firmante del mismo, y
constituyen uno y el mismo PAGARÉ; en el entendido, sin embargo, que en caso de
duda respecto de la correcta interpretación y entendimiento de este PAGARÉ, el
texto en español prevalecerá en todos los casos.

 

This PROMISSORY NOTE is executed in English and in Spanish both of which shall
bind the MAKER and any other signatories thereof, and constitute one and the
same PROMISSORY NOTE; provided, however, that in case of doubt as to the proper
interpretation and construction of this PROMISSORY NOTE, the Spanish text shall
be controlling in all cases.

﻿

 

 

Este PAGARÉ se suscribe en Elk Grove Village, IL, el 12 de octubre de 2017.

 

This PROMISSORY NOTE is executed in Elk Grove Village, IL, on October 12th,
2017.

﻿

﻿

﻿

/s/ Linda K. Frauendorfer

SIGMATRON INTERNATIONAL, INC.

Por/By: Linda K. Frauendorfer

Cargo/Title: Apoderado/Attorney in fact.

﻿



5/5   

--------------------------------------------------------------------------------